DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	US 20080284980 A1 – hereafter Skogo, [[see at least Abstract, Fig.1-7C, para 31-33, 54-68]]
Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    150
    524
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on July 30th 2020. Claims 1-20 are pending examination.

Information Disclosure Statement
6.	Applicant has not submitted IDS for consideration.

Claim Objections
7.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 3, a non-transitory machine readable medium been renumbered claim 20.
8.	Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1, 17.  See MPEP § 608.01(n).  Accordingly, the claim 18 not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balan et al (hereafter Balan) US 20130114043 A1.
Regarding Claim 1, Balan disclosed, a wearable device (figure 1A, 115, eyeglasses in a frame, para 61) comprising: a first illuminator to selectively illuminate at least a portion of a first eye of the user (para 136,  illuminators 153a, figure 5B, 153a); a second illuminator to selectively illuminate at least a portion of a second eye of the user (figure 5B, 153b, para 136, illuminator 153b); a first image sensor to capture image data representing images of at least a portion of the first eye of the user (para 73, sensor, 134, may be a combination of an RGB and an IR camera, see also para 64, capture device 20A, 20B, para 73, RGB camera, (e.g. a first image sensor)); a second image sensor to capture image data representing images of at least a portion of the second eye of the user (para 78, figure 1F, is block diagram one embodiment of a system for adjusting brightness based on gaze estimation and pupil size. The system includes one or more camera systems 252. Any of the camera systems, image sensors, photodetectors, etc., described herein may be used in camera systems 252, such as (but not limited to) capture devices 20A and 20B, image sensor 134, para 107, the sensor 134r is an IR sensitive device such as an IR camera, see also para 64, capture device 20A, 20B, para 73 IR camera (e.g. a second image sensor)); and a control device to: control the first illuminator and the second illuminator for the selective illumination of at least a portion of the first eye of the user and a portion of the second eye of the user; receive the image data from the first image sensor comprising reflection of illumination from the first illuminator off a cornea of the first eye of the user (figure 17, 912, processor, para 63, a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing the processes, figure 4B, CPU 322, see also para 127, 128); receive the image data from the second image sensor comprising reflection of illumination from the second illuminator off a cornea of the second eye of the user (para 85, an estimate is made of a region that a wearer of a see-through, near eye display is gazing. In one embodiment, this estimate is made using an eye tracking camera system. In one embodiment, a gaze vector is determined for each eye. These gazed vectors may be established in a 3D coordinate system around the user. FIGS. 1C-1G show several embodiments that may be used to track eye gaze); determine a gaze target area for the user based at least in part on the position of the reflection of the illumination off the cornea of the first eye and the position of the reflection of the illumination off the cornea of the second eye (para 87, light intensity of the region (beyond he HMD) at which the wearer is gazing is determined. In one embodiment, a camera system is used to determine light intensity of the wearer's environment. The camera system may be on the see-through display or elsewhere. The camera image may be correlated to the eye gaze position to determine the light intensity of the region (e.g., real world object) the wearer is gazing at. In one embodiment, a 3D map of the environment is made in step 406. The gaze vectors may be used to determine a point or region in the 3D map. Therefore, the intensity of light beyond the HMD that the wearer is gazing at may be determined).
Regarding Claim 2, Balan disclosed, the wearable device of claim 1, further comprising a frame for wearing by a user (para 61, Head mounted display device 2, which in one embodiment is in the shape of eyeglasses in a frame 115, is worn on the head of a user so that the user can see through a display).
Regarding Claim 3, Balan disclosed, the wearable device of claim 1, wherein the wearable device is a wearable eye tracking device (para 85, an eye tracking camera system).
Regarding Claim 4, Balan disclosed, the wearable device of claim 1, further comprising at least one optics holding member (figure 1A-1E, frame 115, para 61 frame 115 provides a support for holding elements of the system (e.g. optical holding member)).
Regarding Claim 5, Balan disclosed, the wearable device of claim 1, further comprising: a third image sensor to capture image data representing images of at least a portion of the first eye of the user (para 77, figure 1E, a depth camera may be used to track the eye (e.g. a third image sensor)).
Regarding Claim 6, Balan disclosed, the wearable device of claim 5, wherein the control device is further configured to: interlace image data from the first image sensor and the third image sensor (para 78, figure 1F, image sensors, para 123, camera interface …).
Regarding Claim 7, Balan disclosed, the wearable device of claim 5, wherein the control device is further configured to: compensate for insufficient data from the first image sensor by using data from the third image sensor (para 77, figure 1E, FIG. 1E illustrates yet another exemplary arrangement of positions of respective sets of gaze detection elements and camera system for detecting pupil size. In this example, the sensor 134r, 134l is in line or aligned with the optical axis of its respective display optical system 14r, 14l but located on the frame 115 below the system 14. Additionally, in some embodiments, the camera 134 may be a depth camera or include a depth sensor).
Regarding Claim 8, Balan disclosed, the wearable device of claim 5, further comprising: a scene camera facing away from the user to capture image data representing images of at least a portion of a view of the user (para 91, with depth cameras like capture devices 20a and 20b of the hub system 12, the physical environment facing camera 113 may be a depth camera as well as a visible light sensitive camera. For example, the depth camera may include an IR illuminator transmitter and a hot reflecting surface like a hot mirror in front of the visible image sensor which lets the visible light pass and directs reflected IR radiation within a wavelength range or about a predetermined wavelength transmitted by the illuminator to a CCD or other type of depth sensor. The data from the sensors may be sent to a processor 210 of the control circuitry 13, or the processing unit 4,5 or both which may process them but which the unit 4,5 may also send to hub computing system 12).
Regarding Claim 9, Balan disclosed, the wearable device of claim 8, wherein the control device is further configured to: merge image data from the first image sensor with the third image sensor (para 73, sensor 134 may be a combination of an RGB and an IR camera, and para 112, and a depth camera, note: all three cameras (RGB camera, IR camera and depth camera could be combined into the frame 115).
Regarding Claim 10, Balan disclosed, the wearable device of claim 9, wherein determining the gaze target area for the user based at least in part on the position of the reflection of the illumination off the cornea of the first eye and the position of the reflection of the illumination off the cornea of the second eye comprises: determining the gaze target area for the user based at least in part on the merged image data (para 56, a cornea determined based on glint data, see also para 68, 75).
Regarding Claim 11, Balan disclosed, the wearable device of claim 10, wherein the control device is further to: control the scene camera to adjust focus and/or para 53, the wearer's eyes are tracked to determine where the user is gazing. Then, the light intensity of a real world object that the user is looking at is determined. The light intensity may be used to adjust the opacity and/or the image brightness. In one embodiment, the wearer's pupil size is tracked. The pupil size may be used to determine how to adjust the opacity and/or image brightness. Note that both the light intensity from the object and the pupil size may be factored into the determination).
Regarding Claim 12, Balan disclosed, the wearable device of claim 9, wherein the control device is further to: merge the merged image data with image data from the scene camera into a single data stream (figure 4B, CPU 320, control circuit include CPU 320, and para 224  CPU 801, include one or more serial bus (note: the serial bus that is capable of merge one more image sensor for streaming data via the serial bus)).
Regarding Claim 13, Balan disclosed, the wearable device of claim 1, further comprising: a third illuminator to selectively illuminate at least a portion of the first eye of the user (para 229, light emitting diodes LEDs (note, LEDs may one, two, three or plurality of  illuminators)).
Regarding Claim 14, Balan disclosed, the wearable device of claim 1, further comprising: a third image sensor to capture image data representing images of at least a portion of the first eye of the user (para 156, the distance between the wearer's eyes and the see-through display is used to determine how to make adjustments to opacity and/or image brightness of the see-through display. FIG. 5I is a flowchart of one embodiment of changing the display brightness based on distance from the user's eyes and the see-through display); and a fourth image sensor to capture image data representing images of at least a portion of the second eye of the user (para 78, figure 1F, image sensors (note, image sensors may plurality of image sensors e.g. any number)).
Regarding Claim 15, Balan disclosed, the wearable device of claim 14, wherein the control device is further to: interlace image data from the first image sensor with image data from the second image sensor, and image data from the third image sensor with image data from the fourth image sensor; interlace image data from the first image sensor with image data from the second image sensor, the third image sensor, and the fourth image sensor (para 106, RGB/IR camera, para 91, a depth camera).
Regarding Claim 16, Balan disclosed, the wearable device of claim 15, wherein the interlaced image data comprises: alternating images from the first image sensor, the second image sensor, the third image sensor, and the fourth image sensor (para 78, figure 1F, image sensors (note, image sensors may plurality of image sensors e.g. any number)).
Regarding Claim 17, Balan disclosed, the wearable device of claim 1, wherein controlling the first illuminator and the second illuminator comprises a selection from the group consisting of: activating the first illuminator and the second illuminator simultaneously  (para 56, illuminators, para 73, IR illuminators); para 135, illuminator 153a, 153b, para 229, LEDs) .
Regarding Claim 18, the wearable device of claim Error! Reference source not found., accordingly, the claim 18 not been further treated on the merit.
Regarding Claim 19, directed to, a method of determining a gaze direction for a user, associated with the device claimed in claim 1. The substance of the claimed invention is identical to that of claim 1. Accordingly, claim 19 is rejected under similar rationale.
Regarding Claim [[3]] 20, is directed to, a non-transitory machine readable medium having instructions thereon for determining a gaze direction for a user, the instructions executable by a processor, associated with the device claimed in claim 1. The substance of the claimed invention is identical to that of claim 1. Accordingly, claim [[3]] 20 is rejected under similar rationale.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        August 4, 2021